 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DUEWA ABEANA LEE,                                 No. 2:18-cv-2730 AC P
12                       Petitioner,
13           v.                                         ORDER
14    MOLLY HILL,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, filed a petition for a writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. However, the petition was not signed, and is therefore incomplete.

19   Rule 2(c)(5), 28 U.S.C. foll. § 2254 (petitions must be signed under penalty of perjury).

20          In accordance with the above, IT IS HEREBY ORDERED that:

21          1. Within thirty days from the date of this order, petitioner shall return the completed

22   signature page, thereby verifying her petition. Failure to return the completed signature page will

23   result in a recommendation that the petition be dismissed.

24          2. The Clerk of the Court is directed to send petitioner a copy of the signature page of the

25   form for application for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

26   DATED: October 17, 2018

27

28
